aSeZ 3218-m'-OO754-SLO DOC #Z l Filed: 11/19/18 Page: l Of 4 PAGE|D #Z l

C
AC> 106 (Rev. 04/10} Appitcation for a S arch Warrant

UNHED S"rATEs Disrstt:"r COURT_`_

fcrthe ;":

-;_'... i &.. § ’...‘!-s \,"`»,

iiUlEtiU‘i l9 Pi'i 1562

` ,

   

Seuthern District of Ohio

in the l\'latter cf the Search et`
(Brieji'y describe the property re be searched

Case N<)" '_ ,"§ _E

or ident§§) the person by name and address)
E.\'press l'vlaii Parcei Label l-iuzt‘.her EL925915503US , postmarked Nevembe: 6, L_ .l ,r,_ y _` ' ".’ ;_ bd
2018, 4 ounces, addressed John PhiL t09‘93 Bhiffside Br. #2204 Studie City, 'L'-'" \‘» t ' " W’ j"' ".` `

CA 91604 lsie} wish a return address of Jacltie BrowN 542 Salem AVE E‘ayluu, cl -" " ` l
Ohio 65406 lsic]

\_.¢'\.../\.../\.../\./`\..»/

APPLICATIUN FOR A SEARCH WARRAN'_!°

l, a federal law enforcement efticer or an attorney for the government, request a search warrant and state under

penalty of perjury that l have reason to believe that en the following person or property (tdemt]j» the person ar describe the
property to be searched and give its locaticn).'

Express Mail Parcel Labei Numhcr ELS".Z§‘)I 55031} S

located in the ____§Quth_ern __ District of Ohic , there is now concealed (,~'demigrj)ihe

person or describe the property 10 be sei`eeci)f ¢¢¢¢¢¢¢¢¢¢
Ct)ntrolled Sut:isi':aricess materials and documents reflecting the distribution of controlled substances through
the U.S. Mails, including money and."ei' monetary instruments paid far ceiitrclled substances

The basis for the search under Fed. R. Crim. P. 41( c) is (check one or more):
IZ evidence of`a crime;
gi contraband fruits cf <:rime, er other items illegally possessed;
ij property designed for use, intended for use, cr used in committing a crime;
l:_i a person to be arrested or a person who is unlawfully restrained

The search is related tc a violation 0£: 'i`itle 23

Code Section Ojj"ense Desc?ription
841 (et) (1), 843 (b) & 346 Censpiracy to distribatc a contrellcd substance
Pcssessiori with intent tc distribute a controlled substance

The application is based en these facts:

See attached affidavit of U.S. Postal lnspector Ressiter

§ Contiaued on the attached sheets
m Deiayed notice days (give exact ending date if more then 30 days: __ __ _ _ _ ) is requested

under 18 U¥.S.C. § 31033, the basis of which is set forth on the attached sheet.

App!ica'rz! ’s signature

, ,,,l,<>§spii L-,RO`SSH¢Y» U-,S- P<>Stal_la_s>_@_¢t@i _

Pi'i'nted name and title

Swom te before me and signed in my presence

ssa _Q;__l_@~_/j__ . _ g , ,,,

Judge 's Sigmtture

 
  
   

 

chorai)le Shareti L. Gvi
__ __ §.Inited States M_ag`" _ra_t

Printed name and ii'ti'e

City and state: Dayton, Ohio

 

 

CaSe: 3218-mj-OO754-SLO DOC #Z 1 Filed: 11/19/18 Page: 2 Of 4 PAGE|D #Z 2

UNITED STATES DlSTr"{|CT C(.`JURT
SOLl'l't'lER|\l DlS'i'RtC`l" CJF Ol~~liO
BAY"`:"UN. C}l-llO

s'rn're orr onto _t
courier orr mol~rrooivienv )

AFF!BF‘\‘~/i`i' |N SUPF’DRT OF SEAF<CH WARF‘\F\NT

i, JOSEFi'l f~EOSSl`T`[-`.~'i`t, t-l/-\Vil\iG Bl-`_-`El\l DULY SWOF~!N, l.`)El`-‘OSE ftN[`J S`i`A'l`E: i ern a Unite.d S`tetes
Postel lnspector, having i:ieen so employed since iiJi-c-iy 2016 t ann presently essigned to the £;incinneti
Fie|o` Office, Pittsbur§rh Division of the Pcstet inspection $ervice Witlt investigative responsii.iiiitv for
southeast int:iienes end southern Oliio. lied or' my investigetive responsibility involves tire use of tne
United `:'>`tetes Nleii in the transporting or narcotics end other dangerous controlled substences sno'

financial proceeds relating thereto

Besed on rny training end experience t have become avrere thet drug traffickers frequently use Prioritj,r
ivlsil Express, s business-oriented overnight service offered by the i_inited Stetes Postet Service, to
transport n~:~rrcotics end other dangerous controlied substances end their proceeds or instrumentalities
front the sale of the controlled substances Besed on my training end experience i stso know t let drug
traffickers frequently use l*riority Meii Witti deliveryr confirrnetion. a 2.-'3~ dev service offered by the Uniteti
Stetes Poste| Service_ As e result of investigations end successtui controiled substance prosecutions
Wnere the U.S_ l\rleil tires used, | nerve leerned of certain characteristics indicative of other U.S l‘\fleii items
creviousiv identified ss containing narcotics or other dangerous controlled substances their proceeds cr
instrumentalities from the sole of ttie controlled substances Some of these characteristics inc|ude, but
are not necesserit§r limited to or used on every occasion the niel|er using different post offices on the
some dev to send perc:els, isles or nonexistent return edi:iress, tire addresses is not known tc receive
melt st the listed delivery address the percei is heavily traced the parcel is melted from s known drug
source locetion, labeling information contains rnissoel|ings` the label contains en illegible Weiver signature
unusLiel odors emanating front the eeircel, end 'tl'ie listed address is located in en arrest cf known or

suspected drug activityl

CaSe: 3218-mj-OO754-SLO DOC #Z 1 Filed: 11/19/18 Page: 3 Of 4 PAGE|D #Z 3

On or about l\lovernoer 12, 2018 l intercepted s parcel et the Da\jton Processing and Distrinution i'-‘ient
(P&DC). `i`he percei is further identified es __,)rcss lv‘iail Parcel l_at)el |\iurnl:)er EL§§ZSEiiBSOSUF_-]
addressed to ._lonn Pnil_ iOSiEiiEi iji|utrside [ir. #22<}4 Studio City, C:A sides [sic] '\rrith s return address of
decide Browi\l 542 Ssiern eth l'.isvton, Ol‘iio 454=.")6 [sici (Here after referred to eis “the Percel”). anough

training end experience Centrel CJeiifornie is a l<novvn drug source iocetion.

l did o check in CLEAR of the edi:iressee’s information on the Per»:::el or' Jolin Ptiil 109§13 Bluffsi¢:ie Dr_

#2204 Studio City'. CA 91604. Gl..EAR is s low enforcement database inst is use ss a tool for
investigators to identify person/business and address infonnetion. According to t'li,iT-.`AF?. there is no “Joitn

Phit" Ano're F’tiillios associeted Witi‘i 'it]§l@?i Bluffside i_`.=rive #2204, Studio C.it'v, C.»'-\ Q'ldl]»¢l.

l did a check in Gi..l.-“.AR on the sender’s on the Perce| of decide Brovirl\i 542 $_ieiern AVE De'yton, Ohio
4540@. According to CLE:`.AR, there is no ".leci-;ie Brovrn” associated vvil'n 542 &T~elern Ave, f_`,ievton, C`Jtl

45443(5.

On l\iovernt)er 19, 2018 l\tlontgornery Countv Sheriff’s Office Eieteotive Anthonv l-tutson conducted e
narcotic canine check ot tire F>eroel. 'l"ne iberce| vires cieoed in a controlled area and presented to narcotic
canine "Gunner.” "Gunner" alerted positivetj;r to the presence or odor ot e controilecl substance or their
proceeds or instrumentalities upon the F’ercel. r-\s noted eis-ove, attention nerewith, end made cert hereof

by referencel is s photocopy of the narcotic canine iiendier's record ot examinations

`lhe Parcei is further identified as follows Exoress iviei| Enveiooe, 12.5" x Q.d" in size, bearing trec|r.ing
number ELQZBQiBti-CJBU& assigning 4 ouncesl postmarked t\iovernber 6, 2015, 018; see address
information below;

Sender: decide drova
542 Se.iem ft`v'i£
Deyton§ Onio
ito-405

Ad=:tressee: donn PhiL
10993 t':ii_uttside Dr. #2294
Studio City, tile
91604

CaSe: 3218-mj-OO754-SLO DOC #Z 1 Filed: 11/19/18 Page: 4 Of 4 PAGE|D #Z 4

This information along With the positive alert ot narcotic canine “Gunner" is indicative of drug psci/tense or

its proceeds

Besed on the information contained herein, t believe that contained in the Parcei is a quantity of a narcotic

or other dangerous controlled substance their proceeds or instrumentalities
Therefore, a search warrant to open the Parcel is requested

Fuither, your affiant seyetii naught

W::
ilos£l.. Rossiter

Postel inspector

Subscribed and sworn to and before me tnis[ foley of /NO' 2018

@wf§?é

iionoraiole Sharon i_. Civington
i.inited Stetes r"i'iegistrete Judge

